Citation Nr: 1127549	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  This case was previously before the Board in March 2011, when it was remanded for additional development at the Agency of Original Jurisdiction (AOJ).

The Board notes that the required steps directed by the Board's March 2011 remand have been substantially completed.  Specifically, the AOJ obtained a May 2011 addendum to the December 2008 VA examination report, and in that addendum the VA examiner clarified his prior medical opinion with express consideration of the pertinent service treatment records and the complete claims file.  The May 2011 addendum provides a clear etiology opinion in accordance with the directives of the Board's March 2011 remand.

The Board acknowledges that the May 2011 addendum does not fully address the Board remand's inquiry concerning "whether the Veteran currently has an actual back disability or merely symptoms that have not been associated with an underlying disability."  The VA examiner referred to the back disability in December 2008 as "Recurrent low back strain," while some other VA medical records refer to a medical impression of degenerative joint disease involving the back (including VA medical reports dated in April 2010 and October 2010) or 'probable' disc prolapse with sciatica (in a November 2009 VA medical report).  The VA examination reports suggest that objective findings may not conclusively identify a specific diagnosis for the Veteran's back complaints.  In any event, however, the May 2011 addendum's etiology opinion, combined with other evidence of record, shows that any current back pathology manifesting in the complaints raised by the Veteran in this appeal is not etiologically linked to his military service.  In light of the conclusion of the new adequate May 2011 etiology opinion from the VA examiner, the Board's analysis in this matter may now resolve the appeal even while assuming (for the purposes of this decision only, and without prejudice to the Veteran) that the Veteran has a current chronic back disability as he contends.

As discussed in more detail below, the evidence in this case adequately and persuasively reflects that no chronic back disability was caused or manifested during the Veteran's military service.  The Board finds that no useful purpose would be served by further delaying appellate review by remanding this issue to obtain further diagnostic specificity concerning the Veteran's current back complaints.  Even assuming that the Veteran currently suffers from a specific chronic back diagnosis such as degenerative joint disease or disc prolapsed with sciatica, the Board must deny the appeal as the evidence of record shows that no chronic back disability may be causally linked to the Veteran's military service.  In light of this, the Board finds that there has been substantial compliance with the directives of the Board's March 2011 remand and the evidence is now adequate to permit a final Board decision on this issue.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

No current chronic low back disability had onset during the Veteran's military service or within a year following service, nor was any chronic low back disability otherwise caused or aggravated during the Veteran's service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in October 2008.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the December 2008 RO rating decision giving rise to this appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely October 2008 VCAA letter discussed above provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA medical reports, have been obtained.

The Veteran has been afforded a VA examination to evaluate the claimed disability addressed with a final decision in this appeal.  The pertinent December 2008 VA examination report and the May 2011 addendum to that report (prepared by the same VA examiner) are of record.  The Board notes that the VA examination report of record, as amended in the May 2011 supplement in accordance with the Board's March 2011 remand, is now adequate to permit fully informed appellate review.  The VA examination report, thus amended, now contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the single issue decided below.

The Board observes that the Veteran's May 2011 written correspondence contends that there remains no adequate VA examination report of record, and cites language in the December 2008 VA examination report that indicated that the full claims-file was not available for review at that time.  However, the Veteran's contention in this regard overlooks the VA examination report addendum from earlier in May 2011 that specifically addresses this concern and expressly indicates review of the complete claims-file and the service treatment records.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to service connection for a low back disability.  The Veteran primarily contends that his current low back disability is causally linked to a motor vehicle accident (MVA) that occurred during his active duty military service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts that service connection is warranted because he believes his current low back disability is related to an injury he incurred during service.  Specifically, the Veteran has asserted that he has had back problems since a motor vehicle accident during service, for which he received treatment and which resulted in pain all over his body.

The Veteran presented testimony in this appeal at a Board hearing in November 2010.  The Veteran's hearing testimony made clear that he specifically contends that his current back disability was caused by the in-service motor vehicle accident.  The Veteran's hearing testimony acknowledged that he did not mention any back pain during treatment associated with the accident, but the Veteran testified that "[m]y back hurt a little" and he thought the pain would go away.  The Veteran testified that following the accident he had a variety of problems, including back problems, that eventually rendered him incapable of continuing to perform his in-service duties.  The Veteran testified that he did complain of back problems at the time of his separation from service, but that he was convinced not to further seek treatment because he was informed that this would delay processing of his separation.  The Veteran testified that he had difficulties working after service, but was not very specific as to the extent that this may have been due to any back problems.  The Veteran testified that he is unable to recall when he may have first sought medical treatment for his back following service.  The Veteran has reported that, following service, he self-medicated for many years because he did not have medical insurance and that he eventually sought treatment at VA.  The Veteran further testified that none of his doctors have ever opined that his current back disability is related to service; the Veteran recalled one doctor indicated that such a nexus was possible, but unlikely.

The service treatment records reflect that the Veteran's spine was normal at entry into service.  In November 1964, the service treatment records show that the Veteran was involved in a motor vehicle accident (MVA) in which his vehicle overturned on a highway and resulted in injuries including contusions of the head, chest, ankle, and neck.  No express indication of a back injury or back complaint was documented at that time.  The day following the accident, another service treatment record repeats indications of contusions to the head, chest, ankle, and neck, and added that the Veteran complained of "pain all over the body."  Another service treatment record associated with the time of the accident refers to head trauma and a contusion of the right ankle.  None of the November 1964 service treatment records indicate any injury to the back.

However, in January 1965, the Veteran sought treatment for back pain that had persisted for four days.  The assessment was muscle spasm and the Veteran received pain medication and a heat pack.  The service treatment records do not contain any subsequent complaints, treatment, or findings related to a low back disability or pain, including at the Veteran's pre-separation examination in April 1965 and his statement of medical condition at separation in June 1965.

The Board notes that the claims-file includes a September 1965 VA medical and psychiatric examination report with information pertinent to this case.  This report shows that the medical examination of the Veteran at that time revealed essentially normal findings with no back disability, and that the Veteran had no complaints of back symptomatology as of that time.  The report does show that the Veteran had some symptom complaints linked to the in-service accident (headaches), but no back complaints were indicated.  The Board observes that the psychiatric examination portion of the report documents a history involving attribution of the conclusion of the Veteran's military service to psychiatric issues and not physical issues.  (The Veteran's service treatment records also contain numerous references to psychiatric concerns, including a possible suicide attempt, featuring in the final portion of the Veteran's period of military service).  The Board notes that a service connection claim for a psychiatric condition was adjudicated and denied by an RO in October 1965; significantly, there is no suggestion that the Veteran claimed entitlement to service connection for any back disability at that time or otherwise complained of any back symptoms.

The Board finds that the contemporaneous service treatment records and the September 1965 VA examination report that proximately follows the Veteran's service provide probative evidence, reflecting the Veteran's complaints and competent medical findings from that highly pertinent period of time. Significantly, this probative evidence indicates that neither the Veteran nor trained medical professionals believed that the Veteran had a chronic back disability at the time of his separation from service or several months thereafter.  It is reasonable to expect that any significant back symptoms the Veteran experienced at that time would have been reported during these documented medical examinations.  This evidence strongly suggests that the Veteran's in-service motor vehicle accident, which was treated without any notation of back-specific concerns, did not cause a chronic back disability.  This evidence also strongly suggests that the documented in-service muscle spasms, which began months after the in-service accident, represented an acute condition which resolved prior to separation and without chronic back disability.  The Board finds the clear contemporaneous evidence from around the period of the Veteran's military service in the 1960's weighs against a finding of chronic disability manifesting in service or any continuous symptomatology of back disability following the Veteran's separation from service.

The first time the Veteran is shown to have sought treatment for low back pain following service was in June 2008.  The Veteran reported that he pulled his back out but he also reported having chronic back problems that he treated with ibuprofen.  An X-ray of his lumbosacral spine was normal and the assessment was back pain.  Subsequently, in November 2009, the Veteran sought treatment for severe back pain that had persisted for three days.  He reported that he was replacing an outlet and experienced sharp low back pain while standing up, but he also reported having intermittent back pain since a motor vehicle accident in service.  The examining physician noted that the Veteran had 'probable' disc prolapse with sciatica but the final impression was acute low back pain with a history of intermittent back pain in the past.

The Veteran was afforded a VA examination in December 2008 to determine the likely etiology of his current low back disability.  As discussed in the Board's prior March 2011 remand, the December 2008 VA examination report was not adequate for the purposes of this appellate review without additional supplementation.  As discussed below, the December 2008 VA examination report has now been supplemented with a May 2011 addendum providing adequate information in this matter.

After examining the Veteran, the December 2008 VA examiner diagnosed the Veteran with recurrent low back strain, which he opined was "less likely as not caused by the motor vehicle accident" during the Veteran's service.  The VA examiner noted that, although the service treatment records confirmed the Veteran was involved in a significant motor vehicle accident during service, the records show that his back was normal at discharge from service with no symptom complaints.  The examiner further noted that the Veteran reported during the December 2008 examination that he did not start experiencing pain until a year after service.  In this regard, the VA examiner explained that although a violent accident could cause a significant injury, the examiner's opinion was that "a significant injury would have manifested itself sooner rather than later."  The examiner also observed that the Veteran's recent spine film showed no major abnormalities.  With consideration of the above, the examiner concluded that "[i]t is less likely as not ... that his current back condition was caused by his in service auto accident."

The December 2008 VA examination report is considered competent evidence, but prior to recent supplementation the Board considered the probative value of the examiner's opinion to be lessened because it was not clear that the examiner considered all relevant facts in this case.  The Board remanded this issue in March 2011 to obtain supplementation of the medical opinion to clearly contemplate the service treatment records showing that the Veteran complained of back pain during service approximately two months following the in-service accident.

In accordance with the Board's remand, the author of the December 2008 VA examination report has since prepared an adequate addendum to the report; the addendum is dated in May 2011.  The May 2011 VA examination report addendum states explicitly that the Veteran's service treatment records were among the medical records reviewed, and reiterates that conclusion that the Veteran's back disability "IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF Military Service."  The examiner explains, with reference to having "again reviewed" the claims file and the service treatment records, that "[t]he original medical opinion is not changed.  It is less likely as not (less than 50/50 probability) that the veteran's current back condition was caused by his military service."  The examiner's report then directly and specifically discusses the service treatment records documenting the Veteran's November 1964 treatment for a motor vehicle accident; the examiner comments upon the significance of the fact that the Veteran's documented complaints did not include anything specific to the back.  The examiner notes that in January 1965, two months following the accident, the Veteran is shown to have sought treatment for low back pain described as having begun four days prior and complicated by lifting; the Veteran was diagnosed with muscle spasms at that time.  The examiner then notes that the Veteran's April 1965 separation examination report showed that the Veteran's spine/back was inspected and found to be normal, and there were no indications of any back condition or complaints at that time.  Moreover, the examiner notes that the Veteran's own report of medical history at separation did not indicate any current or past back condition.

The May 2011 VA examination report addendum thus reiterates the examiner's medical conclusion that "It is less likely as not (less than 50/50 probability) that the veteran's current back condition was caused by his Military Service."  The examiner reiterates this conclusion that was first expressed in his December 2008 VA examination report with the explanation that had the current chronic back disability been caused during the pertinent in-service accident, the examiner would expect significant symptoms of such disability to have manifested more proximately to the time of the accident.

The December 2008 VA examination report, as amended in May 2011, presents a persuasive rationale, explaining that the contemporaneously documented details of the Veteran's in-service accident do not reflect significant back symptomatology indicative of injury causing chronic back disability.  The examiner's opinion, as amended, clearly contemplates and addresses the Veteran's service treatment records including specifically his back muscle spasms two months after the accident and his normal findings at the time of the service separation examination.  The examiner concluded that the Veteran's current chronic back disability is less likely than not related to the Veteran's military service, and the Board finds that this competent medical conclusion is probative and persuasive.  The VA examiner's informed and competent probative conclusion is uncontradicted by any other medical conclusion of record.  Therefore, the Board finds that the probative evidence resolving the medical question essential to the issue on appeal weighs significantly against the Veteran's claim.

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusion or cited rationale of the evidence found to be most probative in the discussion above.

Here, although the Veteran did have documented complaints of back pain two months after an in-service motor vehicle accident, those complaints were clearly documented to have begin two months following the accident and were diagnosed as muscle spasms rather than any chronic back pathology.  The Veteran's service separation examination report reflects that trained medical professionals found no back disability, and noted no complaints of back symptomatology at that time.  As the evidence reflects that neither trained medical professionals nor the Veteran himself believed that the Veteran had a chronic back disability at the time of his separation from service, this probative contemporaneous evidence weighs strongly against a finding that chronic back disability was incurred during service.

The evidence does not show that his current claimed disability is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion for the issue considered by the Board at this time.  The December 2008/May 2011 VA examiner provided a persuasive rationale, discussed above, that addressed the Veteran's pertinent history and medical findings.  The examiner's opinions are uncontradicted with regard to the issue.  No medical professional has provided any opinion indicating that the Veteran's current back disability is related to any symptoms or injury during military service; nor has any medical professional opined that the back disability is otherwise related to service.  None of the Veteran's post-service medical records indicate that the Veteran's current back disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not credible and convincing in this case.  To the extent that the Veteran's testimony suggests continuity of symptoms after service, such testimony is not entirely clear and is inconsistent with the overall record. 

The Board finds that the service treatment records, read together, strongly suggest that neither the Veteran nor service medical professionals believed that he had any chronic back disability during service.  The Veteran's post-service September 1965 VA examination report further reflects that neither trained medical professionals nor the Veteran himself believed that he had a chronic back disability at that time.

The Veteran's hearing testimony vaguely indicated that he had difficulties with duties during service and with employment following service, but did not clearly explain the extent to which these problems was related to back symptoms; the Board notes that the contemporaneous evidence from that period indicates that the Veteran's difficulties at that time were associated with psychiatric difficulties without any indication of significant persisting or recurring back problems.  The Veteran's hearing testimony further indicated that he does not recall when he first sought post-service medical treatment for any back problems.

Additionally, the RO adjudicated the Veteran's contended entitlement to service connection for psychiatric disability in October 1965, and the Veteran did not report any back problems in the course of that adjudication, including during the September 1965 VA medical examination.  Furthermore, at the December 2008 VA examination, the Veteran told the VA examiner that he did not start experiencing back pain until a year after service; this statement is somewhat inconsistent with the continuity of symptomatology that was suggested by some of the Veteran's testimony at the November 2010 Board hearing.

Although the Veteran has clearly received treatment related to his claimed back disability since around 2008, more than four decades after service, the contemporaneous evidence weighs strongly against finding continuity of back symptomatology in the time proximately following the Veteran's service.  Surely if the Veteran had experienced pertinent symptomatology reflective of chronic back disability continuously following his period of military service, such would have been reported during the medical examinations and VA service connection adjudication in the time around his separation from service.  However, the evidence does not reflect any continuity of symptomatology, medical treatment, or other manner of perception of the claimed back disability for some time following service.

Again, any current assertions of a continuity of symptoms since service are inconsistent with the record and of diminished credibility.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, are probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any chronic back disability, (2) the final complete medical examination report from the Veteran's period of service, near the time of his separation, shows he was clinically normal in all pertinent respects with no chronic back disability or complaints, (3) the first evidence of the claimed back disability is not shown until many years after service, and (4) the most probative medical evidence of record fails to relate any currently existing pertinent disability to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of the chronic back disability.  Although the Veteran is competent to testify that he recalls back pain during and proximately following service, the most probative evidence weighs significantly against a finding of continuity of symptomatic manifestations of the currently claimed back disability following service.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some pertinent symptoms continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  There is no showing that any medical professional has ever provided an opinion that the Veteran's current claimed back disability is related to his period of military service or the symptomatology described around the time of service (such as the in-service symptoms of the documented muscle spasms).

Additionally, because the Veteran was not diagnosed with a chronic back disability within any applicable presumptive period following service, there is no presumption that such disability  -that is, arthritis - was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he currently has a chronic back disability as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous 

medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between service and a chronic disability diagnosed so many years following military service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his claimed chronic back disability is medically attributable to his military service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a chronic low back disability is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for a low back disability is not warranted.  The appeal is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


